DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 recites the limitations “a mirror place” in line 2.  Amend the limitations to read --a mirror placed--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hellenbrand (EP 3081500 A1) in view of Ratnakar (US 2009/0057328 A1).

	Referring to claim 1.  Hellenbrand discloses a method of dispensing medications (medications 6a-6c; Figure 1) from a cartridge (21) using a cartridge mechanism (including 4,5 and 8), the method comprising: 
determining, using an electronic processor (“The dispensing stations 2 consisting of storage containers 21 and dispensing devices 22 are driven in the same way by the control computer of the device for producing blister packs”; see the translation copy of EP 3081500 A1) of the cartridge mechanism (including 4,5 and 8), that a medication (6c; Figure 1) is delivered to a platform (surface of 50) of the cartridge mechanism (including 4,5 and 8);
controlling, using the electronic processor, a camera system (7; Figure 1) to capture an image (“the camera 7 of the sensor device detects an image of the group of medication portions 6E and forwards the image to an evaluation and control device”; see the translation copy of EP 3081500 A1) of the platform (surface of 50) in response to determining that the medication is delivered to the platform (detecting the medication positioned on the platform); 
determining, using the electronic processor, whether an expected medication is delivered to the platform based on the image (“which detect further predetermined properties of the group of medication portions 6E and pass them on to the evaluation and control device”; see the translation copy of EP 3081500 A1);
in response to determining that the expected medication is delivered to the platform (in response to detecting the correct conditions of the dispensed medication on the platform by camera 7), dispensing the medication from the cartridge (dispensing medication that was released by the cartridge); and 
in response to determining that the expected medication is not delivered to the platform, returning the medication to the cartridge (“however, the evaluation and control device ascertains from the camera 7 of the sensor device detected image and possibly further detected by the sensor device predetermined properties that the buffer device 5 on the conveyor belt 50 interposed group of drug portions 6E not the associated predetermined group corresponds to be filled portions of medication, so this group of drug portions 6E is not transported in the direction of the Verblistervorrichtung 4. Instead, the group of medication portions are either corrected, ie refilled, upon detection of missing portions of medication, or they are discarded, particularly in the presence of incorrect, defective, or surplus portions of medication”; see the translation copy of EP 3081500 A1).
Hellenbrand does not specifically disclose returning medication to the cartridge.
Ratnakar discloses a method of a smart medicine container (10; Figure 1A) wherein a return cup (300; Figure 13C) returns medication back to a cartridge.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hellenbrand to include returning the medication to the cartridge as taught by Ratnakar because returning the unused medication back to the cartridge would reduce wasting medication due miscounting and other dispensing issues by the dispenser. 

Referring to claim 2.  Hellenbrand discloses a method of dispensing medications (medications 6a-6c; Figure 1) from a cartridge (21) using a cartridge mechanism (including 4,5 and 8), the method comprising:
controlling, using the electronic processor (“The dispensing stations 2 consisting of storage containers 21 and dispensing devices 22 are driven in the same way by the control computer of the device for producing blister packs”; see the translation copy of EP 3081500 A1), a shuttle drive (deflection rollers 52) to drive a shuttle (receiving compartment 5) of the cartridge mechanism (including 4,5 and 8) to a first position to dispense the medication from the cartridge (moving receiving compartment 5 towards funnel 40; Figure 1); and 
controlling, using the electronic processor, the shuttle drive (deflection rollers 52) to drive the shuttle (receiving compartment 5) to a second position to return the medication to the cartridge (moving receiving compartment 5 towards funnel 81; Figure 1).
Referring to claim 5.  Hellenbrand discloses a method of dispensing medications (medications 6a-6c; Figure 1) from a cartridge (21) using a cartridge mechanism (including 4,5 and 8), 
the method comprising controlling, using the electronic processor (“The dispensing stations 2 consisting of storage containers 21 and dispensing devices 22 are driven in the same way by the control computer of the device for producing blister packs”; see the translation copy of EP 3081500 A1), 
a motor assembly (motor driving member 22 and 52) to deliver medications (6B) to the platform (surface of 50), wherein the motor assembly drives a singulating mechanism (dispensing device 22) of the cartridge (21) to deliver the medications (6a).

Referring to claim 7.  Hellenbrand discloses a method of dispensing medications (medications 6a-6c; Figure 1) from a cartridge (21) using a cartridge mechanism (including 4,5 and 8), 
comprising detecting, using a position sensor, a position of the singulating mechanism; and providing, using the position sensor, position signals indicating the position of the singulating mechanism to the electronic processor, wherein determining that the expected medication is delivered to the platform is performed based on the position signals received from the position sensor.

Referring to claim 9.  Hellenbrand in view of Ratnakar do not disclose a lighting system to illuminate contents of the platform.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hellenbrand in view of Ratnakar to include a lighting system to illuminate contents of the platform when the camera system is capturing the image of the platform because proper lighting of the platform would provide an improved detection of the housed contents. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hellenbrand (EP 3081500 A1) in view of Ratnakar (US 2009/0057328 A1) and further in view of Despa (US 2016/0075460 A1).

Referring to claim 3.  Hellenbrand discloses a method of dispensing medications (medications 6a-6c; Figure 1) from a cartridge (21) using a cartridge mechanism (including 4,5 and 8), the method comprising:
wherein the shuttle (receiving compartment 5) is below a reservoir (1) of the cartridge (21) when the shuttle (receiving compartment 5) is in the first position (moving receiving compartment 5 towards funnel 40; Figure 1) and wherein the shuttle (receiving compartment 5) is above a conduit (opening between 5 and 40; Figure 1) of the cartridge (21) when the shuttle (receiving compartment 5) is in the second position (moving receiving compartment 5 towards funnel 81; Figure 1).

Hellenbrand in view of Ratnakar do not disclose a method wherein the shuttle is above a reservoir of the cartridge when the cartridge is in the first position.

Despa discloses a method for sorting and dispensing oral medications (Figure 18) wherein the method discloses a shuttle (shuttle of 120; Figure 18) positioned above a reservoir of the cartridge (132) when the cartridge is in the first position (retrieving position of shuttle in 120; Figure 18).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hellenbrand in view of Ratnakar to include the shuttle as being disposed above the reservoir of the cartridge when the cartridge is in the first position as taught by Despa because the shuttle assembly can be more easily accessed by a user for maintenance when the dispenser is opened.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hellenbrand (EP 3081500 A1) in view of Ratnakar (US 2009/0057328 A1) in view of Despa (US 2016/0075460 A1) and further in view of Anthony (US 2014/0097197 A1).

Referring to claim 4.  Hellenbrand in view of Ratnakar and Despa do not specifically disclose comprising detecting, using a pill sensor alongside the conduit, whether the medication is dispensed through the conduit.
Anthony discloses a method for automated medication dispensing (500; Figure 5) wherein detecting the passage of medication (Figure 2), using a pill sensor (110, 260; Figure 2) alongside a conduit (200), to determine the medication is dispensed through the conduit.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hellenbrand in view of Ratnakar and Despa to include the detecting, using a pill sensor alongside the conduit, whether the medication is dispensed through the conduit as taught by Anthony because the dispenser can be assured the dispensed medication has indeed been dispensed.

Referring to claim 8.  Anthony discloses a method for automated medication dispensing (500; Figure 5) wherein
comprising reading (for identification), using an antenna, an RFID tag of the cartridge (RFID tag of 410; Para. [0019]) to determine a type of medication being dispensed from the cartridge (allow for the identification of individual canisters 410 and to store information related to canister contents; Para. [0019]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hellenbrand (EP 3081500 A1) in view of Ratnakar (US 2009/0057328 A1) and further in view of Koike (US 9,233,789).

Referring to claim 10.  Hellenbrand in view of Ratnakar do not specifically disclose controlling the camera system includes capturing the image of the platform using a mirror place above the platform at an angle.
Koike discloses a method for medicine supplying device (Figure 1) wherein the camera system (108; Figure 37) includes capturing the image of the platform (111) using a mirror (110) place above the platform at an angle (see mirror 110 placed at an angle).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hellenbrand in view of Ratnakar to include capturing the image of the platform using a mirror place above the platform at an angle as taught by Koike because the camera system can be placed away from the vicinity of the product on the platform.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651